In an action for a separation, and for other relief, the appeal, as limited by appellant’s brief, is from so much of an order made on reargument (a) as awarded respondent an additional $25 a week pendente lite for the cost of education of two minor children of the parties, (b) as directed the manner of making said payments, (e) as awarded judgment for arrears of alimony of $1,875, up to and including November 14,1958, (d) as denied appellant’s cross motion to determine title to furniture and furnishings previously located in the marital home and referred the issue of title to the trial court for determination, and (e) as directed appellant to pay a counsel fee of $250. Order modified by striking therefrom the fifth and sixth ordering paragraphs and by substituting therefor the words “ Ordered, that plaintiff’s motion for additional allowance for the education of the children of the parties is denied, and it is further”. As so modified, order insofar as appealed from affirmed, without costs. Under all the relevant facts and circumstances, the award of $50 a week, which is applicable only on behalf of the two minor children, should not have been increased. Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.